                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

                                IN ADMIRALTY

                      CASE NO: 8:18-cv-00694-SDM-JSS

IN THE MATTER OF:

THE COMPLAINT OF THOMAS A. PEPIN,
as Owner of a 2016 11’ Bombardier SeaDoo GTI Limited
155 with Hull ID Number YDV37164D616,
for Exoneration from or Limitation of
Liability,
                                         /

                            JOINT STATUS REPORT

      Plaintiff, Thomas A. Pepin, and Claimants, Newport Freedog, LLC and

Thomas W. Carey, through their respective undersigned counsel, hereby provide

their Joint Status Report as directed in this Court’s Order of February 28, 2019

(DE 29).

                                      Status

      Since the February 28, 2019 Order staying this case, no other Claimants

have appeared. The parties do not expect any claims to be filed before the statute

of limitations expires on September 24, 2020. Assuming no further claims are

asserted before the statute of limitation expires, the parties expect to be filing a

Joint Stipulation for the Dismissal of this case on or before September 30, 2020.
      Respectfully submitted,

GRAYROBINSON, P.A.                         BANKER LOPEZ GASSLER P.A.
Counsel for Claimants                      Counsel for PlaintiffClaimant


/s/ Ted L. Shinkle                         /s/ Eric C. Thiel
TED L. SHINKLE, ESQ.                       ERIC C. THIEL, ESQ.
Florida Bar No. 0608051                    Florida Bar. No. 0016267
LESLEY-ANNE MARKS, ESQ.                    501 E. Kennedy Blvd., Suite 1700
Florida Bar No. 107009                     Tampa, Florida 33602
1795 West NASA Blvd.                       Telephone: (813) 221-1500
Melbourne, Florida 32901                   Facsimile: (813) 222-3066
Telephone: (321) 727-8100                  Email:
Facsimile: (321) 984-4122                  service-ethiel@bankerlopez.com
Email: ted.shinkle@gray-robinson.com
    lesley-anne.marks@gray-robinson.com


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 17th, 2020, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF

system; which will send a notice of electronic filing to all counsel of record.



                                    /s/ Eric C. Thiel
                                    Eric C. Thiel – FBN 016267




                                       2
